Citation Nr: 1214787	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  11-09 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to an initial rating greater than 10 percent for tinnitus.

4.  Entitlement to an initial compensable rating for residuals of right foot injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to June 1967 and from April 1970 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran testified at a December 2011 hearing before the undersigned Veterans Law Judge held via video-teleconference.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issues of service connection for an acquired psychiatric disorder, claimed as PTSD, and service connection for hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  At his December 2011 Board hearing, prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to an initial rating greater than 10 percent for tinnitus.  
2.  The Veteran has a single superficial and painful scar on his right foot; however, the evidence is against a finding that the Veteran has a moderate foot injury as his gait is normal and there is no tenderness, swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance in the right foot.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to an initial rating greater than 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The Veteran has met the criteria for an initial 10 percent rating for the residuals of right foot injury.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Codes 5284, 7804 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In this decision, the Board has dismissed the claim seeking an initial rating greater than 10 percent for tinnitus.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim. 

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations. 
38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a). 

The Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his residuals of a right foot injury disability.  In Dingess, supra, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided in January 2010 before service connection was granted was legally sufficient, the Board finds that VA's duty to notify in this case has been satisfied. 

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that the RO obtained and associated with the record the Veteran's service treatment records and VA treatment records.  The Veteran did not report any private treatment. 

The Veteran was also afforded a VA feet examination in May 2010 which the Board finds is adequate for rating purposes because the examiner, after a review of the record on appeal and a comprehensive examination of the Veteran, provided a medical opinion as to the severity of his disorder that allows the Board to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 
38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).
 
DISMISSAL OF APPEAL

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204(c) (2011).

At his December 2011 Board hearing, prior to promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to in initial rating greater than 10 percent for tinnitus.  The Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to this issue.  There remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal with respect to this issue, and it is dismissed.

Initial Compensable Rating for Residuals of Right Foot Injury

The Veteran contends that his residuals of right foot injury disability meet the criteria for a compensable evaluation.  He reports pain in the scar and testified that he misspoke when he quantified the pain to the May 2010 VA examiner as occurring 10 to 15 minutes a month.  

The RO granted service connection and evaluated the residuals of right foot injury as noncompensable disabling under diagnostic codes (DC) 5284-7804.  (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.)  The Board finds that a compensable evaluation of 10 percent is appropriate, and so the appeal is granted.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995)  (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id., at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In October 2008, the regulations regarding scars were amended to allow for either separate or cumulative ratings for scars on multiple parts of the body.  Under the new criteria, which is applicable to the Veteran's claim, informally submitted in June 2009, DC 7801 provides that deep and nonlinear burn scar(s) or scar(s) due to other causes that are not of the head, face, or neck and that cover an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 40 percent rating, a deep and nonlinear scar covering an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrants a 30 percent rating, a deep and nonlinear scar covering an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrants a 20 percent rating, and a deep and nonlinear scar covering an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  Note (1): A deep scar is one associated with underlying soft tissue damage. 

Under DC 7802, superficial and nonlinear burn scar(s) or scar(s) due to other causes that are not of the head, face, or neck that cover an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent rating.  Note (1): A superficial scar is one not associated with underlying soft tissue damage. 

Under DC 7804, five or more scars that are unstable or painful warrant a 30 percent rating, three or four scars that are unstable or painful warrants a 20 percent rating, one or two scars that are unstable or painful warrant a 10 percent rating.  Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar. 

Under DC 7805 any other scars, including linear scars, are to rated based on any disabling effect(s).  38 C.F.R. § 4.118, DC 7801-7805 (effective October 23, 2008). 

Diagnostic Code 5284 provides for other, foot injuries a 10 percent disability evaluation for a moderate foot injury.  To receive a higher disability than 10 percent, the evidence must show moderately severe symptoms of a foot disability.  38 C.F.R. § 4.71a.

The Veteran has contended that the right foot bothers him when the weather is cold or when the weather changes.  While he quantified the pain to the VA feet examiner as being 10 to 15 minutes a month, he later reported that he misspoke and that he is bothered by the right foot 10 to 15 minutes every hour.  Service treatment records detailed the laceration the Veteran sustained while in a combat situation that required stitches and antibiotics following an infection.  Post-service the Veteran has not sought treatment for the right foot injury.

The Veteran was afforded a VA feet examination in May 2010.  He reported the 1971 laceration that required stitches, and that a foreign body was removed from the right foot, which required more sutures.  Though the Veteran denied pain to the examiner, he reported the scar tingled when it was cold.  The only treatment was the Veteran's rubbing the scar.  The Veteran also denied the symptoms of swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance in the right foot.  He reported no functional limitation in standing or walking.  Upon objective examination, the examiner found no evidence of painful motion of the right foot, or of swelling, tenderness, instability, weakness, or abnormal weight bearing of the right foot.  The Veteran's gait was normal.

The VA examiner described the scar as located on the lateral dorsal of the right foot.  The scar was superficial, nontender, without skin breakdown, not elevated or depressed, though there was an area of skin with was slightly lighter in color that the surrounding skin.  The scar measured 1.8 cm long and .6 cm wide.  The VA examiner found that the scar corresponded with the service treatment records account of the laceration and treatment, in particular that the wound opened after the sutures were originally removed.  The examiner found the scar not to be disabling and found no other foot disorders.  

The Veteran later testified at his December 2011 hearing that he does feel pain, though not when he walks, and that this pain does come and go with the weather.

Applying these criteria to the facts of the case, the Board finds that the sole scar on the Veteran's right foot does warrant an initial rating of 10 percent.  The evidence that supports this conclusion is the Veteran's credible testimony and the objective findings of the May 2010 VA examination.   

As warranted under DC 7804 for scars, the Veteran has one scar that is painful on his right foot, albeit pain that is dependent on the weather.  While it appears the VA examiner understood the Veteran's comments of a scar that bothered him to mean that he did not experience pain, the Veteran's otherwise credible statements and testimony make it clear that he does experience pain in the scar.  Therefore, an initial rating of 10 percent is warranted, but no higher than 10 percent.  

There is no evidence of three or four scars that are painful or unstable to warrant a 20 percent rating under 7804.  The Veteran's residuals of right foot injury does not warrant the higher 20 percent rating because the sole right foot scar is not to the head, face or neck; not deep and covering an area(s) exceeding 12 square inches; does not cause limited motion; and are less than three unstable or painful scars.  Therefore, the Veteran's scar on the right foot is appropriately rated at the 10 percent level. 

As well, the Veteran's residuals of right foot injury does not include any other right foot disorder to warrant an evaluation as a moderate foot injury under DC 5284, such to allow for a separate 10 percent rating under that Diagnostic Code.  The May 2010 VA feet examiner did not find objective evidence of any other foot symptom, and the Veteran in his statements and testimony did not report any.  In particular, the VA examiner did not find any evidence of painful motion of the right foot, or of swelling, tenderness, instability, weakness, or abnormal weight bearing of the right foot, and his gait was normal.  Although the Veteran reported pain in his right foot, pain alone is not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  In order to be a disability, the pain has to cause a functional limitation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, there is no credible indication of a limitation of function due to pain.  The May 2010 VA examination showed no functional limitation and the Veteran's testimony was about pain but did not indicate a limitation of function.

Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra, that the Veteran's functional losses do not equate to the criteria required for a 10 percent rating for his residual of right foot injury because there are insufficient symptoms of any functional limitations, in particular that of a moderate foot injury.  This is true at all times from June 22, 2009, and therefore the Board need not consider staged ratings.  Fenderson, supra.

The Board has considered whether there are any other possibly applicable diagnostic codes available regarding the Veteran's residuals of right foot injury disability.  However, his residuals of right foot disability has not been manifested by weak foot, claw foot, Morton's disease, hallux valgus, or hallux rigidus.  
38 C.F.R. § 4.71a , Diagnostic Codes 5277, 5278, 5279, 5280, 5281.  Therefore, no other diagnostic codes are applicable to the Veteran's residuals of right foot disability.   

The Board finds that the evidence shows entitlement to an initial rating of 10 percent, but no more, for residuals of right foot injury for the entire rating period on appeal.  To that extent, the appeal is granted. 

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

Referral for extraschedular consideration is not warranted in this case.  The Veteran essentially reports that pain in the scar on his right foot bothers him, though not while he walks.  He did not report, and nor was it found, that his right foot had limitation of motion.  His gait was normal and he did not report any limitation in his standing or walking functions.  This level of disability and symptoms is contemplated by the schedular criteria, by Diagnostic Code 7804.  There are no symptoms not contemplated by these provisions.  Given that the criteria allows for rating of up to 30 percent under Diagnostic Code 7804 for up to five scars, and DC 5284 allows up to 30 percent for a severe foot injury, it cannot be said that the schedular criteria does not contemplate the Veteran's level of disability.  For these reasons the Board declines to remand this issue for referral for extraschedular consideration. 

The Veteran has reported generally that he retired from employment in the years prior to his claim and he has not reported that his residuals of a right foot injury caused this retirement or that it prevented him from obtaining and maintaining a substantially gainful occupation.  For these reasons, the Board finds that there is no basis for granting a TDIU in this case. 




ORDER

The claim for entitlement to an initial rating greater than 10 percent for tinnitus is dismissed.

Entitlement to an initial disability rating of 10 percent for residuals of right foot injury is granted.


REMAND

The Veteran testified that he has begun to receive VA treatment for his reported PTSD.  The Veteran was afforded a VA PTSD examination in May 2010, and the VA examiner noted the only treatment report for review was an April 2010 intake evaluation.  The Board observes that neither the May 2010 VA PTSD examination or the April 2010 clinical evaluation concluded with any Axis I diagnosis.  

When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA documents are deemed to be constructively in the possession of VA adjudicators on the date compiled).  As the Veteran has reported that he has begun to receive VA treatment, these records should be obtained and included in the claims file.

As well, the Veteran has testified that he experienced hemorrhoids that were bloody which began while he was in combat and that he has continued to experience hemorrhoids on and off since service.  Further he was submitted a statement from a fellow soldier, identified by the Veteran as a medic in his unit who served with him, who reported his memory of treating the Veteran for a bleeding rectal condition in service.  

38 U.S.C.A. § 1154(b) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war and the claimed disease or injury is combat-related, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  The Veteran was awarded the Combat Infantryman's Badge (CIB) and is therefore entitled to the combat presumption of 1154(b).  His reports of experiencing hemorrhoids in service are consistent with the circumstances, conditions, and hardships of service and the Board will presume that he experienced hemorrhoids as he described.

The Board observes that VA treatment reports noted small external hemorrhoids were found during a May 2009 colonoscopy; however this procedure was performed one month before the Veteran's informal claim was submitted and more current VA treatment reports do not include hemorrhoids in the list of current problems.  The Veteran has submitted statements that he continues to experience hemorrhoids.  In this case, there is a disability reported in service, and credible reports of a current disability, and some indication that the two may be related, the duty to provide an examination and obtain an opinion is triggered.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  An opinion must include a rationale.  An opinion offered with no supporting rationale is not probative.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Accordingly, the issues of service connection for an acquired psychiatric disorder, claimed as PTSD, and hemorrhoids are REMANDED for the following action:

1.  Obtain all VA treatment records that pertain to mental health, PTSD, or hemorrhoids from April 2010 to present from the Martinez VA medical facility and all associated outpatient clinics.  A copy of any response received, including any negative response, should be included in the claims file.

2.  If, and only if, the newly added VA treatment reports contain a PTSD or any acquired psychiatric disorder (Axis I) diagnosis, then afford the Veteran an appropriate VA PTSD or mental disorders examination  to determine the nature and etiology of any acquired psychiatric disorder(s).  The entire claims file must be made available to and reviewed the VA examiner.  Pertinent documents should be reviewed, including service treatment records, VA and any private treatments records, and the statements of the Veteran.  The examiner should conduct a complete history and diagnose any psychiatric disorders.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disorder is etiologically related to the Veteran's service.  All necessary diagnostic testing should be conducted and commented upon by the examiner.  If PTSD is diagnosed, the examiner should identify the specific stressors that the diagnosis is based on.  All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based. 

3.  The RO/AMC should schedule the Veteran for an examination to determine whether the Veteran currently suffers from hemorrhoids, and if so, to determine its etiology.  A copy of the claims folder should be provided to the examiner and reviewed prior to the examination.  If hemorrhoids are diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hemorrhoids are related to service.  

The examiner should specifically address the fact that the Veteran has reported experiencing hemorrhoids in a combat setting and his report should be considered credible.  

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


